                                                                          IISDC ',():'-/\'
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ELECTRONICALLY FILED ;·
--------------------------------------------------------------------x     DOC#: _ _ _ _ _~ _
UNITED ST ATES OF AMERICA,                                               ,lll \IE FILED:     Lt-   /30   /20
                           - against -                                    Order
                                                                          20 CR 200 (KMW)
JONAS BRITO,
                                   Defendant.
--------------------------------------------------------------------x

KJMBA M. WOOD, U.S.D.J.

Upon the application of the defendant, Jonas Brito, and on consent of the Government, the
defendant's application for bail pursuant to 18 U.S.C. § 3142(c) is GRANTED . The Clerk of
Court is directed to prepare a personal recognizance bond with the following conditions of
release:

    I. A personal recognizance bond in the amount of$25,000, to be signed by the defendant
       and two financially responsible persons;
    2. Pretrial Services supervision as directed by the Pretrial Services Office;
    3. Travel restricted to the Southern District of New York and the Eastern District ofNew
       York;
    4. Surrender all passports and other travel documents and make no applications for new or
       replacement documents;
    5. Mr. Brito shall be monitored for the first fourteen days ofrelease by voice verification
       over a land line, a third party custodian, daily FaceTime check-in on an iPhone, or an
       alternative means as determined by the Pretrial Services Office. Mr. Brito must return to
       the courthouse on the 15th day or as directed by the Pretrial Services Office for the
       installation of electronic monitoring equipment;
    6. Mr. Brito shall self-quarantine at home for fourteen days after release;
    7. Mr. Brito shall be released upon his own signature on the bond. Mr. Brito shall be
       released directly from the Metropolitan Correctional Center within 24 hours of the entry
       of this order and shall sign the bond remotely;
    8. Mr. Brito has until Monday, April 20, 2020 to meet these conditions.


SO ORDERED.

Dated: New York, New York
April 3, 2020
                                                                    / ~ '(}'\.,_ wrrzl.._
                                                             THE HONORABLE KJMBA M. WOOD
                                                             UNITED STATES DISTRICT JUDGE
                                                             SOUTHERN DISTRICT OF NEW YORK
